326 F.2d 400
HOLLYWOOD BRANDS, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 20540.
United States Court of Appeals Fifth Circuit.
Jan. 29, 1964.

Fred S. Ball, Jr., Montgomery, Ala., for petitioner.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Melvin Pollack, Atty., N.L.R.B., Washington, D.C., for respondent.
Before RIVES and CAMERON, Circuit Judges, and HUNTER, District Judge.
PER CURIAM.


1
On rehearing petitioner earnestly urges that the questions of (1) whether it refused to bargain in good faith on contract changes proposed by the union, (2) whether it refused to furnish to the union access to pertinent wage date, and (3) whether its grant of a wage increase without consulting the union amounted to a violation of sections 8(a)(5) and (1) of the Act presented issues of law rather than of fact as held in our per curiam opinion enforcing the order of the Board.  324 F.2d 956.  We disagree.  The law concerning all three questions is so well settled as not to justify further discussion.  The only debatable question concerns the Board's factual inferences and findings which, in our opinion, are supported by substantial evidence in the record.  The petition for rehearing is


2
Denied.